ORDER
Before POTTER, Chief Judge, and SEN-TELLE and McMILLAN, District Judges.
THIS MATTER is before the Court on the Government’s Motion to reconsider the Order of this Court dated October 16, 1986 and filed October 17,1986, directing parties seeking warrants by non-judicial officers in forfeiture actions pursuant to Title 18, Section 1955(d) and Title 21, Section 881(b) of the United States Code to file appropriate Motions and directing the Clerk to refer the Motions to the United States Magistrate or to a judge.
Title 18, § 1955(d) provides that any property, including money, used in violation of the provisions of this Section may be seized and forfeited to the United States. That statute pertains to an “illegal gambling business.” Title 21, § 881 has to do with forfeiture of controlled substances, raw materials and equipment, and conveyances and other property used in connection with a violation of Subchapter 1 of Chapter 13 of Title 21. Section 881(b) provides for seizure upon process issued pursuant to Supplemental Rules for Certain Admiralty and Maritime Claims by any District Court of the United States having jurisdiction over the property. Rule C of the Supplemental Rules provides for the bringing of an action in rem by a verified complaint describing the property. Rule C(3) provides:
Except in actions by the United States for federal statutory violations, (emphasis added) the verified complaint and any supporting papers shall be reviewed by the Court.... In actions by the United *1183States for forfeiture for federal statutory violation, the Clerk, upon filing of the complaint, shall forthwith issue a summons and warrant for the arrest of the vessel or other property without requiring a certification of exigent circumstances.
This Court’s Order, filed October 17, 1986, was improvidently issued without allowing the United States an opportunity to be heard, and the Court agrees with the Government that it was an abuse of discretion. Further, any rule of this District Court should be voted upon by a majority of the active judges. Only two of the three active judges signed the Order filed October 17,1986, and the majority of the active judges have determined that the Government’s Motion to reconsider its Order should be ALLOWED and the majority of the active judges have determined that the Order should be VACATED.
IT IS SO ORDERED this the 31st day of October, 1986.